McCLELLAN, C. J.-
This case was tried by the judge without a jury. It is sought by thisi appeal only ¡to have his finding and conclusion of guilt on the testimony reviewed. The facts were not agreed upon, nor was there any special finding of them nor request for such finding. On this state of case the conclusion of the judge stands as a verdict of a jury, and cannot be revised by this court. — Bell v. State, 75 Ala. 25; Knowles v. State, 80 Ala. 9; Wright v. State, 29 So. Rep. 864; Fiebelman v. State, 130 Ala. 122.
Affirmed.